Citation Nr: 1232265	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbar disc disease with history of laminectomy from October 8, 2004 (exclusive of the period from May 5, 2009, to October 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 1, 2009.

3.  Entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2011) beyond October 31, 2009. 


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to May 1992. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The May 1995 rating decision granted service connection for lumbar disc disease with history of laminectomy, and assigned an initial disability rating of 10 percent, effective February 1, 1995.  The case was later transferred to the jurisdiction of the VA Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

In December 1996, the Veteran offered testimony before a hearing officer at the RO.  In a December 1996 rating decision the RO established an effective date of May 28, 1992 for the grant of service connection and 10 percent initial disability rate for lumbar disc disease with history of laminectomy.

The Board remanded the matter to the RO in May 1998 and March 1999.  Then in a September 2002 rating decision the RO increased the initial disability rating from 10 to 20 percent, effective June 23, 1998.  

The Veteran had testified at a hearing held in December 1998 before a Veterans Law Judge (VLJ); however, in May 2003, the Board informed the Veteran that the VLJ who conducted the December 1998 hearing was no longer employed by the Board, and notified the Veteran that he was entitled to another hearing.  In response the Veteran requested to testify at a second Board hearing, which was conducted in July 2003.  

In a June 2004 decision, the Board denied an initial disability rating in excess of 10 percent for lumbar disc disease with history of laminectomy for the period prior to June 23, 1998; and remanded the case with respect to the issue of an initial disability rating in excess of 20 percent from June 23, 1998.  

In August 2005 and in June 2006, the Board remanded the case regarding the issue of an initial disability rating in excess of 20 percent from June 23, 1998 for lumbar disc disease with history of laminectomy.

In a January 2007 rating decision the RO increased the initial disability rating for lumbar disc disease with history of laminectomy from 20 to 40 percent, effective August 30, 2006.  In July 2007, the Board granted a 40 percent initial disability rating effective from October 8, 2004, and denied an initial disability rating in excess of 20 percent for the period from June 23, 1998 to October 7, 2004.  The Veteran appealed the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2009 rating decision, the RO granted a temporary total evaluation effective May 5, 2009 pursuant to 38 C.F.R. § 4.30 (convalescent rating) for the convalescent treatment of the low back disability, reverting to 40 percent effective September 1, 2009.  In a September 2009 rating decision, the RO extended the temporary total evaluation to October 31, 2009, reverting to 40 percent effective November 1, 2009. 

In a November 2009 memorandum decision the Court vacated the July 2007 Board decision as to that part of the Board decision that denied "a low-back rating higher than 40" percent for the period beginning October 8, 2004; the Court affirmed the remainder of the decision.  The Court remanded the case to the Board for further development and adjudication, finding that the Board failed to provide an adequate statement of reasons or basis for its decision on the issue of whether an increased rating in excess of 40 percent was warranted for the service-connected low back disability for the period beginning October 8, 2004.  The Court also found that the Board's June 2004 decision denying a rating in excess of 10 percent prior to June 23, 1998, for the low back disability, was final.  

In March 2010, the Board sent the Veteran a letter informing him that the VLJ who conducted the July 2003 Board hearing was no longer with the Board and that; as a result, the Veteran had the right to an additional hearing before the VLJ who would issue the final decision in his appeal.  The Veteran declined in correspondence received in March 2010.  See 38 C.F.R. § 20.707. 

In a July 2010 decision, the Board: (1) denied an initial disability rating in excess of 40 percent for lumbar disc disease with history of laminectomy for the period from October 8, 2004 to October 31, 2009, inclusive; (2) granted a separate rating of 10 percent for right lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, effective from October 8, 2004; and (3) granted a separate rating of 10 percent for left lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, effective from October 8, 2004.  

In the July 2010 decision the Board also remanded the case for further development regarding the issues of (1) entitlement to an initial disability rating in excess of 40 percent for lumbar disc disease with history of laminectomy for the period beginning from November 1, 2009, and (2) entitlement to a TDIU (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In October 2010 rating decision, the RO denied a claim (submitted November 2009) for an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.  Later in October 2010 Veteran submitted a notice of disagreement from that decision, initiating an appeal to the Board as to the claim for an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.

The Veteran appealed the Board's July 2010 decision to the Court, which in a May 2011 Order, granted a May 2011 joint motion of the parties (appellant and Secretary of VA) for a partial remand of the July 2010 decision of the Board, for action consistent with the terms of the joint motion.  In the joint motion, the parties agreed that an order partially vacating and remanding the July 2010 decision of the Board was necessary only to the extent the Board decision denied the Veteran's claim for a rating in excess of 40 percent for the lumbar disc disease with history of laminectomy, from October 8, 2004 to October 31, 2009 (exclusive of the period from May 5, 2009 to October 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).

In an August 2011 rating decision the RO responded to an April 2011 formal application for TDIU by granting TDIU effective November 1, 2009.  The Veteran submitted a notice of disagreement to initiate an appeal from that decision, claiming an effective date prior to November 1, 2009 for TDIU.  However, the claim for TDIU prior to November 1, 2009 is already on appeal before the Board as part of the Veteran's claim regarding the initial disability rating for his lumbar disc disease with history of laminectomy.  Rice.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2011 joint motion granted by the Court in its May 2011 Order, the parties agreed that a remand was necessary, in part, to ensure that any relevant private and VA treatment records not on file were obtained and added to the record.  In this regard, the parties noted that there were no recent VA medical records at the time of the joint motion, and that the only private medical records were dated after the Veteran's May 2009 back surgery.  Notably, a large number of VA and private treatment records have been associated with the claims file since the Board's July 2010 decision.  However, as the Board here below orders a VA examination of the Veteran's low back disability, the RO should ensure that any additional relevant medical records not yet on file are obtained and associated with the claims file.

Noting that in the July 2010 decision the Board had remanded the case in part for an examination of the Veteran's lumbar spine disability, the parties' joint motion directed that the prospective examiner should comment on the nature and severity of the Veteran's back disability for the period from October 8, 2004 to November 1, 2009, including leading up to the Veteran's back surgery, and also should provide an opinion on the low back disability's impact on the Veteran's ability to secure and follow a substantially gainful occupation.  Notably the RO has granted a TDIU effective from November 1, 2009, however, still on appeal is the issue of entitlement to TDIU prior to November 1, 2009.  

Although VA examined the Veteran for his lumbar spine disability most recently in April 2011, the report of that examination is deficient with respect to the above requested inquiry of the joint motion.  There is no opinion as to the nature and severity of the Veteran's back disability for the period from October 8, 2004 to November 1, 2009.  An examiner must thus comment on the low back disability's impact on the Veteran's ability to secure and follow a substantially gainful occupation during the period prior to November 1, 2009.  Therefore, an examination is necessary.  Any outstanding private or VA treatment records pertinent to the claim should be obtained and associated with the claims file prior to the requested examination for review by the examiner.  

The parties commented on the importance of the considerations under DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use. 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA examination reports must adequately discuss how the Veteran's range of motion is affected by pain, i.e., the extent of his pain-free motions of the spine, to include any possible limitation of motion due to pain, weakness, or fatigue, as well as any additional loss of motion or pain during periods of flare ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups").  See also VAOPGCPREC 36-97 (1997).  

Finally, as noted in the Introduction, in an October 2010 rating decision, the RO denied a claim for an extension of a temporary total rating for his low back disability under 38 C.F.R. § 4.30, currently effective to October 31, 2009.  Later in October 2010 Veteran submitted a notice of disagreement from that decision, initiating an appeal to the Board as to a claim for an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.  There is no indication in the claims folder or in Virtual VA files that the RO has issued the Veteran a statement of the case (SOC) on this issue.  As such, on remand, unless it has already done so, the RO must issue the Veteran an SOC addressing the issue of entitlement to an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish entitlement to an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.

2.  Obtain any outstanding VA or private treatment records pertinent to the Veteran's lumbar disc disease with history of laminectomy, and any associated neurologic impairment including his service-connected right lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, and his left lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy; and other associated neurogenic pathology related to the low back disability.  All relevant VA treatment records dated after November 2011 should be obtained.

3.  Notify the Veteran that he may submit statements from him and others fully describing: the various symptoms and impairment resulting from his service-connected (a) lumbar disc disease with history of laminectomy, (b) right lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, (c) left lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, (c) any other claimed neurological condition associated with the lumbar spine disability, and-with respect to the TDIU claim-any other service connected disability; and the impact of these disabilities on his ability to work. 

4.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of (a) any orthopedic and neurologic impairment related to his low back disability including any associated neurologic impairment, (b) any neurologic impairment related to his left or right lower extremity radiculopathy associated with the low back disability, and (c) any other neurological condition the examiner finds to be associated with the lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner(s).  

Lumbar Spine and Associated Neurologic Impairment: The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.   The examiner should identify all back orthopedic pathology found to be present.  

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the back is used in motions repeatedly over a period of time. This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. In doing so, the examiner must acknowledge the Veteran's report of pain and estimate his pain-free motion, both on examination, during the normal course of the Veteran's typical day, as well as during periods of flare-up.

The examiner should describe the nature and extent of any: ankylosis including lumbar spinal segments involved, spasm, guarding, and abnormal gait or spinal contours.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present, and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or other neurogenic conditions associated with his lumbar spine disability-other than the radiculopathy of the left and right lower extremity, which are discussed below.  

Radiculopathy Lower Extremities:  The examiner should comment with respect to each lower extremity as to whether the  lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease is productive of incomplete paralysis as opposed to complete paralysis, and if it is productive of incomplete paralysis, whether the condition is productive of mild, or moderate, or moderately severe, or severe (with marked muscular atrophy) impairment.

The examiner should review the relevant treatment dated during the period from October 2004, and prior to November 1, 2009.  After that review, to the extent feasible, the examiner should comment on: 
(a) the nature and severity of the Veteran's back disability during the period from October 8, 2004, to November 1, 2009, in terms of criteria discussed above, i.e. range of motion, etc., and
(b) the impact of each of the Veteran's disabilities on his ability to work prior to November 1, 2009.  

The examiner must then provide an opinion as to whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, at some point prior to November 1, 2009, and if so, if feasible, estimate the approximate date such inability occurred and cite to relevant records.  In providing such opinion, the examiner is to take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For the purpose of the TDIU claim, the examiner should be aware that the Veteran's service-connected disabilities currently consist of the following: (a) lumbar disc disease with history of laminectomy, (b) right lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, (c) left lower extremity incomplete paralysis of sciatic nerve associated with lumbar disc disease, with history of laminectomy, (d) instability, residuals, left knee injury, and (e) arthritis with limitation of motion, left knee.  

Note that if the examiner concludes that any other neurologic pathology (other than the service-connected radiculopathy of the left and right lower extremities) is associated with the Veteran's lumbar disc disease with history of laminectomy, then the examiner here should consider such condition as one of the Veteran's service-connected disabilities for purposes of the TDIU query. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Thereafter, the Veteran should be provided a Statement of the Case addressing the claim of entitlement to an extension of the temporary total rating for convalescent treatment of his low back disability beyond October 31, 2009 pursuant to 38 C.F.R. § 4.30; to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  If the appeal is perfected by a timely filed substantive appeal, then this issue should be certified to the Board.

6.  Then readjudicate the appealed claims, to include entitlement to a TDIU prior to November 1, 2009.  If the Veteran's service-connected disabilities meet criteria under 38 C.F.R. § 4.16(a) for a period prior to November 1, 2009, adjudicate the appeal of whether a TDIU is warranted prior to that date.  

Otherwise, prior to determining if a TDIU is warranted for any period prior to November 1, 2009, submit a claim for TDIU prior to November 1, 2009 to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b),.  If any benefit sought is denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

